SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

12
CAF 13-01327
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF CHRISTIAN L. JONES,
PETITIONER-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

LAURA S. TUCKER, RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE, HANCOCK ESTABROOK, LLP
(ALAN J. PIERCE OF COUNSEL), PRO BONO APPEALS PROGRAM, ALBANY, FOR
RESPONDENT-APPELLANT.

MARRIS & BARTHOLOMAE, P.C., SYRACUSE (WILLIAM R. BARTHOLOMAE OF
COUNSEL), FOR PETITIONER-RESPONDENT.

SUSAN B. MARRIS, ATTORNEY FOR THE CHILD, MANLIUS.


     Appeal from an order of the Family Court, Onondaga County
(Salvatore Pavone, R.), entered May 16, 2013 in a proceeding pursuant
to Family Court Act article 6. The order, among other things, awarded
petitioner sole legal and physical custody of the subject child.

     It is hereby ORDERED that said appeal from the order insofar as
it concerns visitation is unanimously dismissed and the order is
affirmed without costs.

     Memorandum: We affirm the order granting the petition seeking
modification of a prior order of custody for reasons stated in the
decision at Family Court. We note only that a subsequent order of the
same court, entered July 22, 2014, which modified the provisions
regarding visitation, has rendered moot the contention of respondent
mother that the court erred in failing to provide her with more
extensive visitation (see Matter of Kirkpatrick v Kirkpatrick, 117
AD3d 1575, 1576).




Entered:    February 6, 2015                    Frances E. Cafarell
                                                Clerk of the Court